Title: To Benjamin Franklin from William Watson, 31 July 1772
From: Watson, William
To: Franklin, Benjamin


Lincoln’s Inn fields 31 July 1772.
Doctor Watson presents his complements to Doctor Franklin. He has twice called at his house in hopes of Seeing him; At his convenience if he will call in Henrietta Street, it may be Settled when the expedition to Purfleet may take place; as it Should be, before the Summer is too far advanced. Mr. Cavendish Seldom fails of coming there. Whenever the meeting is fixed, Mr. Burrow, our president is willing to be of the party.
 
Addressed: To / Doctor Franklin / Craven Street
